Citation Nr: 0735969	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-24 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected type II diabetes mellitus, currently evaluated as 
20 percent disabling.

2.  Entitlement to service connection for chronic renal 
insufficiency.

3.  Entitlement to service connection for diabetic 
retinopathy.

4.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a hiatal hernia 
with gastroespophageal reflux disease (GERD).

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in May 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  At the hearing, the veteran withdrew his appeal 
regarding the matter of service connection for 
hyperlipidemia.  See Board Hearing Tr. at 23-24.  
Accordingly, that issue will be discussed no further herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arises out of the veteran's contention that the 
symptomatology associated with his service-connected type II 
diabetes is more severe than that contemplated by the 20 
percent rating currently assigned.  He also seeks service 
connection for a host of other maladies, all of which are 
listed on the first two pages of this REMAND.  With the 
exception of hearing loss, tinnitus, and PTSD, the veteran 
claims that each of these disabilities is the product of his 
service-connected diabetes.  Before the Board can adjudicate 
any of these claims, however, additional development is 
required.

Reasons for remand

The Veterans Claims Assistance Act of 2000 (VCAA)

Although the veteran was provided VCAA notice letters in May 
2003, October 2003, and January 2004, none of these letters 
informed him of the type of evidence needed to substantiate 
his secondary service-connection claims.  Each of these 
letters addressed direct service connection only.  Because 
the outcome of several of the veteran's claims hinges on the 
relationship between his various claimed disabilities and his 
service-connected diabetes, he should be provided a VCAA 
notice letter which specifically outlines the type of 
information and evidence needed to substantiate a secondary 
service-connection claim.  See generally 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007) [commanding that 
a VCAA notice letter inform the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim].  

The Board also observes that none of the VCAA letters sent to 
the veteran addressed his claim of entitlement to service 
connection for heart disease.  The case must also be remanded 
so that a VCAA notice letter addressing this claim can be 
sent to the veteran.

Treatment records

At his May 2007 Board hearing, the veteran identified various 
treatment records which have yet to be obtained.  First, the 
veteran indicated that he has recently received treatment for 
diabetes and the alleged secondary conditions at the Orlando, 
Florida, VA Medical Center (VAMC).  See Board Hearing Tr. at 
3-4.  The veteran also indicated that he received regular 
treatment for diabetes from Dr. Victor Rivera, including 
within the past year.  The most recent VA treatment records 
included in the claims file date from 2004 and the most 
recent treatment records from Dr. Rivera date from 2003.  
Accordingly, the case must be remanded so that VA treatment 
records dated from 2004 to the present and treatment records 
from Dr. Rivera dated from 2003 to the present can be 
obtained.

The veteran also indicated at the hearing that he has 
recently received treatment for his alleged diabetic 
retinopathy with the Magruder Eye Institute.  See Board 
Hearing Tr. at 6.  In his September 2004 Notice of 
Disagreement (NOD), the veteran further noted receiving 
treatment for an eye condition from a Dr. Graham.  Elsewhere 
in the record, the veteran mentions receiving treatment for 
various conditions from Drs. Navani, Anison, and Constant.  
See, e.g., Board Hearing Tr. at 3-4; September 2004 NOD.  
With the exception of a November 2003 statement from Dr. 
Constant, treatment records from these clinicians have not 
been obtained.  On remand, the veteran should be asked to 
provide VA authorization to obtain these records.  Following 
receipt of authorization from the veteran, the AMC should 
attempt to obtain the records, to the extent practicable.

Additional VA examinations

The Board also believes that additional VA examinations are 
required to assess the severity of the veteran's service-
connected diabetes and the nature and etiology of several of 
his other claimed disabilities.  The Board will discuss each 
of these in turn.

A.  Diabetes

The last VA compensation and pension examination afforded the 
veteran to assess the severity of his service-connected type 
II diabetes was conducted in September 2003, over four years 
ago.  Since that time, the veteran has indicated that the 
symptomatology associated with his diabetic condition has 
worsened.  See, e.g., Board Hearing Tr. at 11.  Of particular 
note, the veteran suggests that his diabetes requires 
increased regulation of activities, and precipitated his 
retirement.  Id. at 4; see also VA Form 9, dated August 4, 
2005.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [observing that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  Because the most recent VA 
examination of record is well over four years old, and 
because the veteran claims that the symptomatology associated 
with his diabetes has increased in severity, the Board finds 
that a new examination is necessary to reach a decision on 
his increased rating claim.

B.  Diabetic Retinopathy

The veteran also contends that his diabetes has resulted in a 
bilateral eye disability, namely diabetic retinopathy.  
Although the veteran was afforded a VA eye examination in 
October 2003 which essentially determined that diabetic 
retinopathy was not present, the veteran maintains that he 
has since been diagnosed with the condition.  See Board 
Hearing Tr. at 6.  The Board also notes that in a November 
2003 statement, Dr. Robert Constant reported that the veteran 
had "background diabetic retinopathy."  Given the age of 
the October 2003 VA eye examination and the residual 
uncertainty surrounding this condition, the Board believes 
that on remand another VA eye examination should be conducted 
addressing the possible presence and etiology of the 
veteran's claimed diabetic retinopathy.

C.  Peripheral Neuropathy

The veteran also maintains that his service-connected 
diabetes has resulted in bilateral lower extremity peripheral 
neuropathy.  Although neurological function was noted to be 
within normal limits on VA examination in October 2003, 
during his Board hearing the veteran stated that the 
condition was essentially asymptomatic at the time of his 
prior examination, but that in the years following the 
condition has become much more acute.  See Board Hearing Tr. 
at 7-9.  He further contends that this condition frequently 
makes ambulation difficult and that he is completely unable 
to put weight on his legs as often as two to three times per 
month.  Id.  Given the veteran's recent complaints and the 
age of the October 2003 VA examination, the Board believes 
that an additional examination should be conducted on remand 
to ascertain the possible presence of peripheral neuropathy.  

The Board also notes in passing that if this condition is 
identified on examination, presumptive service connection for 
the condition may be in order based on the veteran's exposure 
to herbicides in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.309(e) (2007).

D.  Heart Disease/Hypertension

The veteran also maintains that his service-connected 
diabetes adversely affected his cardiovascular health, 
resulting in heart disease and hypertension.  At his Board 
hearing, the veteran maintained that he has recently been 
placed on medication to treat a cardiac ailment.  See Board 
Hearing Tr. at 11.  The veteran was less than specific as to 
the exact type of cardiac disability involved.

Unlike his other claimed conditions, the September 2003 VA 
examination did not squarely address the presence or etiology 
of a heart condition or hypertension.  That examination 
report provides only a single blood pressure reading and 
notes that the heart had a regular rhythm with no murmurs or 
gallops.  No other mention was made of the veteran's 
cardiovascular health.  Given the nature of the veteran's 
complaints and the lack of an adequate VA examination 
addressing these conditions, the Board believes that on 
remand an additional examination be conducted which more 
thoroughly addresses the nature and etiology of the veteran's 
claimed heart disease and hypertension.

E.  Hiatal Hernia/GERD

As alluded to above, in order to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) evidence of in-service injury, or a service-connected 
disability; and (3) medical evidence of a nexus between (1) 
and (2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  In Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) the Court held that 
where there is evidence of record satisfying the first two 
requirements for service connection but no competent medical 
evidence addressing the third requirement, VA must obtain a 
medical nexus opinion.

The medical records currently associated with the claims file 
include diagnoses of a hiatal hernia and GERD.  Thus, the 
first Wallin element has been satisfied.  Element (2) has 
also been met, as the veteran is currently service-connected 
for type II diabetes.  There is no medical opinion of record, 
however, regarding a potential causal relationship between 
the veteran's hiatal hernia and/or GERD and his service-
connected diabetes or some other incident of service.  The 
Board therefore finds that a nexus opinion is necessary to 
properly decide the claim.

F.  Hearing loss/tinnitus

The veteran also maintains that he suffers from hearing loss 
and tinnitus as a result of noise exposure in service.  The 
veteran specifically contends that he was exposed to noise 
from rifle and artillery fire in Vietnam, and that such 
precipitated his current hearing difficulties.  While, as 
discussed in greater detail below, the question of the 
veteran's exposure to noise from incoming rocket attacks 
remains in question, the veteran was likely exposed to small 
arms fire in training.  It is also likely that he was exposed 
to noise from outgoing artillery rounds.  The veteran has 
noted that as an intelligence analyst in service he was often 
tasked with calling in coordinates for artillery strikes.  As 
such, he would have been in a position to be exposed to 
acoustic trauma from artillery fire.  See generally Board 
Hearing Tr. at 18-21.  Under such circumstances, and given 
the veteran's recent complaints, a VA audiological 
examination should be conducted on remand.  Although there is 
some evidence regarding hearing loss and tinnitus in the 
claims file from Dr. David Rabaja, this clinician did not 
outline his testing results in a manner consistent with 38 
C.F.R. § 3.385 [which requires evidence of auditory 
thresholds at specific frequencies together with result of 
the Maryland CNC speech recognition test].  In any event, 
Dr. Rabaja's tests were conducted over four years ago.  Like 
his other claimed conditions, the veteran has suggested that 
his hearing loss and tinnitus has become more severe since 
that time.  See Board Hearing Tr. at 21.  Accordingly, a VA 
examination addressing the nature and etiology of the 
veteran's claimed hearing loss and tinnitus should be 
conducted.

Stressor corroboration

According to VA regulations, service connection for PTSD 
requires that three elements be present: (1) medical evidence 
diagnosing PTSD; (2) combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in service 
stressors.  See 38 C.F.R. § 3.304(f) (2007); see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).

With respect to the element pertaining to in-service 
stressors, the official records indicate that the veteran 
served as an intelligence analyst in Vietnam.  He was not 
awarded any medals or citations indicative of combat and no 
other official evidence (including service medical and 
personnel records) indicates that he actually participated in 
combat.  [Although the veteran was awarded the Bronze Star 
Medal and Army Commendation Medal, such were issued without 
the "V" device, which denotes combat service.]

The veteran contends that while in Vietnam [from September 
1969 to September 1970] he served with the 635th Military 
Intelligence Detachment, Americal Division, stationed in Chu 
Lai.  For a significant portion of his tour, the veteran 
maintains that his base at Chu Lai sustained frequent rocket 
attacks, occurring as often as two to three times per month.  
See Board Hearing Tr. at 15.  He also claims that he spent a 
brief time in Hue City and Phu Bai (again with the 635th 
Military Intelligence Detachment), where his base also 
sustained rocket attacks.  See id. at 15-16.  

The RO has not attempted to verify these stressors through 
the United States Army and Joint Services Records Research 
Center (JSRRC) [formerly known as the United States Armed 
Services Center for Research of Unit Records (USASCRUR)].  
The Board believes that additional stressor verification 
efforts should be undertaken.  Moreover, if additional 
development through JSRRC or some other source serves to 
verify the veteran's stressor(s), the veteran should be 
afforded a VA psychiatric examination to ascertain the 
presence of PTSD and its potential relationship to the 
verified stressor(s).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter regarding his service-connection 
claim for heart disease and his other 
secondary service-connection claims which 
complies with the notification 
requirements of the VCAA.  Such notice 
must inform the veteran of the 
information and evidence needed to 
substantiate a secondary service-
connection claim.  Such letter should 
also instruct the veteran to provide VA 
with authorization to obtain treatment 
records from Dr. Rivera from 2003 to the 
present.  The same letter should further 
instruct the veteran to provide VA 
authorization to obtain treatment records 
from Drs. Anison, Graham, Navani, and 
Constant together with treatment records 
from the Magruder Eye Institute.  Attempt 
to obtain any treatment records for which 
the veteran provides proper 
authorization, to the extent practicable.

2.  Obtain all recent treatment records 
(2004 to the present) pertaining to the 
veteran from the Orlando, Florida, VAMC.

3.  After obtaining any additional 
medical evidence identified by the 
veteran or his representative, schedule 
the veteran for a VA examination to 
determine the current nature and severity 
of his service-connected type II diabetes 
mellitus.  The veteran's VA claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

4.  Schedule the veteran for an eye 
examination to determine the nature and 
etiology of his claimed diabetic 
retinopathy.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should render an 
opinion as to whether the veteran has 
diabetic retinopathy.  If this condition 
is identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that such is related to the 
veteran's service-connected type II 
diabetes or any other incident of 
military service.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

5.  Schedule the veteran for an 
examination to determine the nature of 
his claimed bilateral lower extremity 
peripheral neuropathy.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
render an opinion as to whether the 
veteran has lower extremity peripheral 
neuropathy.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  
The examiner is requested to explain any 
opinion provided, and to include 
supporting references to the veteran's 
medical record.

6.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his claimed heart disease and 
hypertension.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should render an 
opinion as to whether the veteran has a 
heart condition or hypertension.  If a 
heart condition or hypertension is 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater) 
that such is related to the veteran's 
service-connected type II diabetes or any 
other incident of military service.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

7.  Schedule the veteran for an 
examination to determine the etiology of 
his hiatal hernia and GERD.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's hiatal hernia 
and/or GERD is related to the his 
service-connected type II diabetes or any 
other incident of military service.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

8.  Schedule the veteran for an 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is asked to 
provide results in a numeric format for 
each of the following frequencies: 500, 
1000, 2000, 3000 and 4000 Hertz.  The 
examiner is also asked to provide an 
average of the above frequencies for each 
ear, and to provide speech recognition 
scores for each ear using the Maryland 
CNC Test.  If hearing loss and/or 
tinnitus is identified, the examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that the 
veteran's hearing loss and/or tinnitus is 
related to any incident of military 
service.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  
The examiner is requested to explain any 
opinion provided, and to include 
supporting references to the veteran's 
medical record.

9.  Review the file and prepare a summary 
of the veteran's claimed stressors, 
specifically his account of rocket 
attacks at Chu Lai, Hue City, and Phu Bai 
between September 1969 and September 
1970.  If deemed necessary, the veteran 
should be contacted and asked to provide 
more detail about his whereabouts and 
stressors.  This summary, together with a 
copy of the veteran's DD Form 214, should 
be sent to JSRRC.  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors regarding the aforementioned 
rocket attacks on Chu Lai, Hue City, and 
Phu Bai between September 1969 and 
September 1970 and the presence of the 
635th Military Intelligence Detachment at 
those locations during this time.

10.  If information obtained through 
JSRRC (or some other source) serves to 
verify the veteran's claimed in-service 
stressor(s), schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of his claimed PTSD.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should render an 
opinion as to whether the veteran has 
PTSD.  If PTSD is diagnosed, the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent or greater) that such is 
related to the veteran's verified in-
service stressor(s).  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

11.  After undertaking any additional 
development deemed necessary, 
readjudicate the veteran's claims.  
If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



